Name: Commission Regulation (EEC) No 2449/90 of 23 August 1990 fixing the specific levies on beef and veal from Portugal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 230/8 Official Journal of the European Communities 24. 8 . 90 COMMISSION REGULATION (EEC) No 2449/90 of 23 August 1990 fixing the specific levies on beef and veal from Portugal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal and in particular Article 272 thereof, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 571 /89 (2), and in particular Articles 10 ( 1 ), 1 1 ( 1) and 12 (8) thereof, Whereas in accordance with Article 272 ( 1 ) and (2) of the Act of Accession the arrangements applicable, during the first stage, by the Community as constituted at 31 December 1985 in respect of imports of products from Portugal must be those that it applied to Portugal before accession, account being taken of any price alignment that may have taken place during the first stage ; whereas the levies in question should therefore be fixed ; Whereas the prices fixed by the Council are to be reduced Commission Regulation (EEC) No 1252/90 of 11 May 1990 establishing the prices and amounts fixed in ecus by the Council in the beef and veal sector and reduced as a result of the monetary realignment of 5 January 1990 (3) ; Whereas Commission Regulation (EEC) No 588/86 (*), as last amended by Regulation (EEC) No 2197/90 (*), lays down detailed implementing rules and fixes the specific levies applicable to trade in beef and veal in the case of Portugal ; Whereas, in the light of the arrangements set out in Regulation (EEC) No 588/86, the specific levies appli ­ cable in respect of the beef and veal imports concerned should be as shown in the Annex to this Regulation, HAS ADOPTED THIS REGULATION : Article 1 The specific levies applicable in the case of imports from Portugal into the Community as constituted at 31 December 1985 shall be as shown in the Annex to this Regulation. Article 2 This Regulation shall enter into force on 3 September 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 August 1990. For . the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148 , 28 . 6. 1968, p. 24. O OJ No L 61 , 4. 3 . 1989, p. 43. (3) OJ No L 121 , 12. 5. 1990, p. 30. (4) OJ No L 57, 1 . 3 . 1986, p. 45. 4 OJ No L 198 , 28 . 7. 1990, p. 51 . 24. 8 . 90 Official Journal of the European Communities No L 230/9 ANNEX to the Commission Regulation of 23 August 1990 fixing the specific levies on imports of beef and veal from Portugal (ECU/100 kg) CN code Amount of thespecial levies 0102 90 10 15,58 0102 90 31 15,58 0102 90 33 15,58 010290 35 15,58 0102 90 37 15,58 0201 10 10 29,39 0201 10 90 29,39 0201 20 21 29,39 0201 20 29 29,39 0201 20 31 23,51 0201 20 39 23,51 0201 20 51 35,27 0201 20 59 35,27 0201 20 90 44,09 0201 30 00 50,55 0202 10 00 26,45 0202 20 10 26,45 0202 20 30 21,16 0202 20 50 32,92 0202 20 90 39,68 0202 30 10 32,92 0202 30 50 32,92 0202 30 90 45,55 0206 10 95 50,55 0206 29 91 45,55 0210 20 10 44,09 0210 20 90 50,55 0210 90 41 50,55 0210 90 90 50,55 1602 50 10 50,55 1602 90 61 50,55